Appeals, by defendant Robert Ulmer (1) from the judgments of the Supreme Court in favor of plaintiffs and' against said defendant, entered June 4, 1957, upon a verdict rendered at a Trial Term, and (2) from the order of said court, entered June 10, 1957, which denied the motions of defendant Robert Ulmer for an order setting aside the verdict and for a new trial.
Appeals by plaintiffs (1) from orders of said court, entered May 28, 1957, which denied motions by plaintiffs for orders setting aside the jury’s verdict in favor of defendant Gilbert Gage, and (2) from the judgments entered thereon.
Judgments and orders affirmed, with costs to plaintiffs-respondents.